Citation Nr: 0600726	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-32 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for asthma.

2.  Entitlement to a compensable rating for chronic 
tonsillitis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO confirmed and continued a 30 
percent evaluation for asthma and a zero percent 
(noncompensable) evaluation for chronic tonsillitis.

In February 2005, the veteran testified before the 
undersigned Veterans Law Judge, sitting in Washington, DC, 
via videoconference.  A transcript of the hearing is 
associated with the claims file.

Thereafter, in March 2005, the Board remanded the veteran's 
claims for further evidentiary development.  This development 
has been completed, and the veteran's claim is again properly 
before the Board at this time.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran's asthma is characterized by FEV-1 no lower than 59 
percent of predicted, FEV-1/FVC no lower than 63 percent of 
predicted, no more than seven visits to a physician for his 
asthma in a single year, and no more than one course of 
corticosteroids prescribed since November 2000.

2.  The medical evidence of record demonstrates that the 
veteran's tonsillitis is characterized by evidence of large 
tonsils with crevices, normal mucosa, no exudate, no 
diagnoses of current tonsillitis since November 2000, no 
inflammation of the cords or mucous membranes, and no 
objective evidence of hoarseness.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for asthma have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6602 (2005).

2.  The criteria for a compensable evaluation for tonsillitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.97, Diagnostic 
Code 6599-6516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

An April 2000 VA clinical record shows the veteran stated his 
asthma had worsened.  However, it responded to rest and 
inhalers.  Asthma in general was improved since he did not 
live with a cat anymore.

A May 2000 VA outpatient record shows the veteran was given a 
provisional diagnosis of recurrent tonsillitis.  Examination 
revealed that the tonsils were very large and filled the 
whole pharynx.  The assessment was a history of tonsillitis.  
A tonsillectomy was recommended in November 1999.

A September 2000 VA clinical record shows the veteran 
complained of increased shortness of breath and that a deep 
breath precipitated a cough.  Examination revealed a 
productive, congested cough and scattered wheezing 
bilaterally.  The assessment was asthma with exacerbation of 
symptoms secondary to infection.  It improved with the use of 
a nebulizer.  The lung fields were then clear of wheezing.  
The veteran's albuterol inhaler was refilled.

A January 2001 VA clinical record shows the veteran requested 
a refill of his albuterol inhaler.

A February 2001 VA clinical record shows the veteran used an 
albuterol inhaler three times per day for asthma.  He was 
known to have enlarged tonsils and sometimes felt like food 
was caught in his larynx.  On examination, the tonsils were 
hypertrophic 3+.  There was no exudate.  The lungs were clear 
to auscultation, and there were no wheezes or rales.  The 
assessment was tonsillar hypertrophy and asthma.

In August 2001, the veteran underwent VA examination for 
asthma.  He described it as a daily problem.  He currently 
used an albuterol inhaler.  The veteran's last emergency room 
visit was six months ago, and he reported he must go every 
six months.  He lost about six days of work as a bus driver 
because of asthma this year.  On examination, the veteran had 
terminal wheeze on forced exhalation.  The diagnosis was 
asthma.

In August 2001, the veteran also underwent VA examination for 
his tonsils.  He reported repeated infection, with the last 
one about two months ago.  Attacks occurred about every six 
months.  The enlarged tonsils interfered with speaking, 
clearing his throat, and eating.  There was no purulent 
discharge.  He had asthma. Examination showed bilateral 
enlarged tonsils about two centimeters across.  The diagnosis 
was tonsil enlargement and recurrent tonsillitis. 

A September 2001 VA clinical record shows the veteran was 
only using the albuterol inhaler at that time.  He was given 
instructions on its proper use.

An October 2001 VA outpatient record shows the veteran 
requested a work excuse slip for the last three days because 
of asthma symptoms.  He ran out of albuterol but also 
reported that in the past few weeks since receiving the 
refill, it had not worked as well as it usually did.  On 
examination, there was slight expiratory wheezing.

A November 2001 VA outpatient record shows the veteran 
complained of an exacerbation of his asthma for one or two 
days.  The new brand of albuterol inhaler did not seem to 
work as well for his cough, wheezing, and shortness of 
breath.  He had not been using his steroid inhaler.  He 
stated that he required four to six emergency room visits per 
year for his asthma.  He had not taken prednisone in the past 
but had used steroid inhalers.  On examination, the tonsils 
were large with no exudate.  There was wheezing on 
inspiration and expiration.  The veteran was prescribed an 
albuterol nebulizer, prednisone for fifteen days, an Aerobid 
inhaler, and an albuterol inhaler.

In December 2001, the veteran underwent two pulmonary 
function tests (PFTs).  The results, expressed as the percent 
predicted, are as follows:

FEV-1 (forced 
expiratory volume 
in one second)
FEV-1/FVC (forced 
vital capacity)
59
79
81
91

The assessment was a mild obstruction.  There was a low FVC 
value, which completely normalized after acute 
bronchodilator, consistent with asthma.  The veteran stated 
that he wheezed every night and every morning.  He used 
albuterol and Aerobid inhalers daily.

An August 2002 VA outpatient record shows the veteran 
presented to have a form filled out regarding his asthma.  He 
denied shortness of breath and did not report when his last 
exacerbation was.

April 2003 VA clinical records show the veteran complained of 
enlarged tonsils, a sore throat, weakness, sweats, nausea, 
and headache.  He had previous episodes of tonsillitis.  He 
currently had some difficulty swallowing.  On examination, 
there was moderate hyperemia with large tonsils.  There was 
no exudate and no lymphadenopathy.  The assessment was 
pharyngitis.

A May 2003 private treatment record shows Dr. N evaluated the 
veteran for recurrent tonsillitis.  The veteran stated that 
his throat became itchy and irritated.  Tonsillar crypts 
become filled with debris, and he had to try to mechanically 
remove the debris.  He occasionally had acute infections, 
which were manifested by a high fever and treatment with 
antibiotics.  He had no current symptoms.  On examination, 
the nasal turbinates were slightly to moderately congested.  
Mucosa was normal.  The tonsils appeared chronically infected 
with large dilated crypts.  There was no currently visible 
debris.  The oropharynx showed normal mucosa of gingiva and 
tongue.  The tonsillar areas were normal.  The diagnosis was 
chronic tonsillitis.

A June 2003 VA clinical record shows the veteran complained 
of an exacerbation of asthma.  He used an albuterol inhaler 
every four hours and it ran out before 30 days.  The 
assessment was asthma.

In January 2004, the veteran underwent VA examination for his 
tonsillitis and asthma.  He took two albuterol puffs every 
two hours on a bad day, which occurred three months out of 
the year.  He took two puffs every four hours on other days.  
He was supposed to take salmeterol once a day, but he only 
took it a few times a week.  The veteran had never been 
intubated or hospitalized.

On examination, the veteran was not using any of his neck 
muscles of excessive respiration for breathing.  His chest 
was clear to auscultation with some minimal wheezing on deep 
inspiration and expiration.  Otherwise, there was nothing 
audible on normal respiration.  A recent chest x-ray was 
negative.

The assessment was a history of asthma.  He previously had 
nebulizer treatments in the emergency room.  It appeared as 
though the veteran had minimal asthma.  If he used his 
salmeterol, he might be able to reduce his use of albuterol 
and nebulizers.

With regard to the veteran's chronic tonsillitis, he stated 
he was prone to sore throats.  He was on antibiotics once 
every two months.  He stated he had deep crevices in his 
bilateral tonsils which were prone to get food build up.  
Then he had to gargle constantly.  Recently, he was advised 
against a tonsillectomy.  On examination, the oropharynx was 
clear.  The veteran did have large tonsils with crevices.  
There was no food in the crevices.  The oropharynx was 
without erythema, edema, or cobblestoning.  The assessment 
was large but normal tonsils with a history of chronic sore 
throats and deep crevices in the tonsils.

In March 2004, the veteran underwent a PFT in conjunction 
with his VA examination.  The veteran had slight coughing and 
severe wheezing during and after the test.  FEV-1 was 60 
percent of predicted, and FEV-1/FVC was 63 percent of 
predicted.  There was significant improvement in spirometry 
post-bronchodilator administration.  The impression was 
moderate obstructive ventilatory defect with significant 
improvement post-bronchodilator administration.

A July 2004 VA clinical record shows the veteran had an 
annual examination.  His history of asthma was noted.  On 
examination, the veteran's lungs were clear to auscultation 
with no tactile fremitus.  The oropharynx was normal.  The 
diagnosis was a history of asthma, which was noted to be 
stable.

A November 2004 VA outpatient record shows the veteran's 
asthma was better since obtaining an air purifier and getting 
rid of his pet rabbit.  The triggers were laughing, eating 
too much, going out in the woods, and cold weather.  Before 
the air purifier, he woke up three times a night.  Now he 
only woke up once at the most and did not wake up at all some 
nights.  He used his albuterol once per day.  He stated he 
usually had three or four emergency room visits per year.  
The last was approximately six months ago.

A December 2004 VA clinical record shows the veteran's asthma 
remained stable with his current use of an air purifier.  He 
continued to use his albuterol inhaler infrequently.  His 
asthma was described as mild and intermittent.

A February 2005 VA record shows the veteran dropped off forms 
for a Post Office job he was applying for.  An addendum noted 
that the physician filled out the forms and indicated there 
were no restrictions based on the requirements identified for 
a carrier.

In February 2005, the veteran testified before the 
undersigned.  He stated that the asthma made him dependent on 
albuterol.  He was currently wheezing.  If he happened to 
leave it behind, he could not function.  He woke up several 
times a night and had to use his albuterol inhaler.  He 
believed he had gone to the hospital or VA clinic two or 
three times in the past year to use the nebulizer when his 
albuterol ran out or did not work.  He believed his 
disability had increased because he was more dependent on the 
pump.  Because of his interrupted sleep, he was very tired 
during the day and often took naps.  He stated he went to the 
VA clinic about every month.

With regard to his tonsillitis, he stated that his tonsils 
were enlarged, and there were crevices where food got stuck.  
He was more prone to sore throats and hoarseness of the 
throat.  He also had difficulty breathing.  He used a knife 
to help clear food from his tonsils.  He said that sometimes 
his tonsils closed up, and it affected his speech.  He had a 
hard time eating when his tonsils were inflamed.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
the present case, this was done with the issuance of the 
March 2001 VCAA letter.

In a March 2001 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
September 2003 statement of the case (SOC) and June and July 
2004 and November 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to increased ratings.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
September 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Applicable Law - Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

C.  Asthma

The veteran is currently rated 30 percent disabled for his 
service-connected asthma disability.   Diagnostic Code (DC) 
6602 provides the rating criteria for bronchial asthma.  It 
provides for a 30 percent evaluation for FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  DC 6602 assigns a 60 percent 
evaluation for FEV-1 of 40 to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, warrants 
an evaluation of 100 percent.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).




Initially, the Board notes that none of the medical evidence 
associated with the claims file indicates that the veteran's 
PFTs ever showed values between 40 and 55 percent predicted 
for FEV-1 or FEV-1/FVC.  Indeed, the lowest value that has 
been obtained was 59 percent for FEV-1 in December 2001.  All 
other values throughout the appeal period were higher than 
that.  Therefore, the veteran's asthma disability does not 
warrant an increase to 60 percent disabled based on his 
pulmonary function test results.

The second way the veteran may establish a 60 percent 
evaluation for asthma is to show that he required at least 
monthly visits to a physician for required care of 
exacerbations.  A review of the claims file shows the 
veteran, who had testified at his hearing that he only sought 
treatment at the VA medical center, received treatment for 
his asthma three times in the year 2000, seven times in 2001, 
once in 2002, three times in 2003, five times in 2004, and 
once in 2005.  Therefore, there is no indication that the 
veteran required at least monthly visits to a physician for 
required treatment of his asthma.  While the veteran 
testified that he went to the VA medical center at least 
monthly, there is no indication of that in the record.  In 
addition, only the visits that are associated with the 
veteran's service-connected asthma apply to this criteria.  
Therefore, the Board finds that there is no evidence that the 
veteran required at least monthly visits to the VA medical 
center for treatment, and an increased disability rating is 
not warranted under this criteria.

Finally, a veteran may be entitled to an increased disability 
rating if he has required at least three courses per year of 
systemic corticosteroids for his asthma.  A review of the 
medical evidence shows that only once throughout the appeal 
period was he prescribed an oral course of steroids.  This 
was in November 2001.  While he was twice prescribed steroid 
inhalers for daily use, there are no more incidents shown 
where the veteran was prescribed prednisone or another 
limited course of steroids for his asthma.  Therefore, an 
increase to a 60 percent rating under this criteria is not 
warranted.




Based on the analysis above, the Board finds that the veteran 
has not met any of the criteria necessary to establish that 
his asthma is 60 percent disabling.  Therefore, an increase 
is not warranted.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's asthma, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Tonsillitis

In every instance where the Rating Schedule does not provide 
a noncompensable evaluation for a particular diagnostic code, 
a noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

The veteran's service-connected tonsillitis is currently 
rated 0 percent disabling, or noncompensable, under 
Diagnostic Codes 6599-6516.  Tonsillitis is not listed on the 
Rating Schedule, and the RO assigned Diagnostic Code 6599 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2005).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.97, DC 
6516, chronic laryngitis.

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  A 30 
percent disability evaluation is warranted for hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on a biopsy.  38 
C.F.R. § 4.97, DC 6516 (2005).




Based upon the evidence, a compensable evaluation is not 
warranted for the veteran's service-connected tonsillitis.  
The preponderance of the medical evidence shows that the 
veteran's tonsillitis is not producing current compensable 
pathology.  There is no chronic laryngitis or hoarseness, 
with inflammation of cords or mucous membrane.  Indeed, the 
mucosa was specifically described as normal in May 2003.  
While he has complained of difficulty speaking, and testified 
in his hearing that he was prone to laryngitis, there is no 
medical evidence to support this contention.

Furthermore, throughout the appeal period, there is no 
evidence of a current diagnosis of tonsillitis.  While the 
veteran testified that his tonsils were infected 
approximately two or three times per year and required 
antibiotics, there is no evidence in the record that the 
veteran had any episodes of tonsillitis since he filed his 
claim in November 2000.  Again, the Board notes that the 
veteran has testified that he only receives treatment at the 
VA medical center, and all of these records are associated 
with the claims file.  Instead, the veteran was repeatedly 
diagnosed with a history of tonsillitis and large tonsils 
with crevices.  Only once, in May 2003, were his tonsils 
described as chronically infected.  The veteran's tonsils 
were repeatedly described as having no exudate.  Most 
recently, they were noted to be large but normal in January 
2004.

Therefore, based on the evidence above, the Board finds that 
a compensable rating is not warranted for the veteran's 
tonsillitis.  While we note the veteran's frustration and 
annoyance with this disability, the Board can only determine, 
based on the applicable criteria and the medical evidence of 
record, that the veteran's tonsillitis does not demonstrate 
the requisite symptoms for a compensable evaluation.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's tonsillitis, the benefit-of-the-doubt doctrine 
is inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A disability rating in excess of 30 percent for asthma is 
denied.

A compensable rating for chronic tonsillitis is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


